DETAILED ACTION

Response to Amendment
Claims 1-2 and 4-6 are pending in the application.  Previous grounds of rejection have been withdrawn as a result of the amendment submitted 5/2/2022.

Allowable Subject Matter
Claims 1-2 and 4-6 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments submitted 5/2/2022 with respect to instant independent claim 1 have been found persuasive.  Instant independent claim 1 discloses an energy storage device comprising a container with wall and base as set forth in the claim, a mandrel comprising a hollow column as set forth in the claim, and a plurality of discrete separator layers and discrete electrodes arranged on the mandrel as set forth spatially within the energy storage device as set forth in the claim.
Fujikawa in view of Alexandres and Devitt is considered to be the combination of prior art references of record closest to the aforementioned limitations of instant independent claim 1.  However, the aforementioned combination does not disclose nor render obvious all of the aforementioned claim limitations.  Namely, as persuasively argued by the Applicants, the aforementioned combination of references does not disclose nor render obvious all of the claim limitations including discrete electrodes and separator layers wound with a mandrel as structurally set forth in the claim.
A further search did not reveal any additional prior art references that alleviate the previously applied prior art references.  Therefore, instant independent claim 1 is found allowable over the cited prior art references of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725